Citation Nr: 9929163	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left arm disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had two periods of honorable service from May 
1945 to July 1946, and from October 1961 to March 1962.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Service connection for a left arm disorder was denied in a 
rating decision dated in September 1962.  The veteran was 
notified of the denial of benefits; however, he did not file 
a timely appeal within one year of that notification.  
Consequently, the September 1962 decision is final.  38 
U.S.C.A. § 7105.  

The RO has rejected the veteran's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence to reopen the claim for service 
connection for a left arm disorder.

It is noted that additional evidence dated October 21st, 1998 
was received after the case was submitted to the Board.  
Consideration of this evidence by the office of local 
jurisdiction was waived by the veteran.  The Board notes that 
this additional evidence is duplicative of evidence already 
in the file and previously considered by the RO.  As such 
there is no pertinent evidence received requiring remand 
pursuant to 38 C.F.R. § 20.1304.  

The Board's decision is limited to the issue developed for 
appellate review.  The veteran also appears to be pursuing a 
claim for an increased rating for a duodenal ulcer.  This 
issue has not been fully developed for appellate review, and 
is not before the Board at this time.  Kellar v. Brown, 6 
Vet. App. 157 (1994); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  Service connection for a left arm disorder was denied in 
a rating decision in September 1962.  The veteran was 
notified of that decision and failed to timely complete his 
appeal.

2.  The evidence received into the record since the September 
1962 denial, while new, is cumulative or redundant, and is 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The September 1962 decision denying the appellant's claim to 
service connection for a left arm disorder is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and review 
the appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, No. 96-536 (U.S. Vet. 
App. Apr. 12, 1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for a left arm disorder by rating decision of September 1962.  
The veteran was notified of that denial, but did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105(c).  That is the last final decision on 
any basis.

In making that decision, the RO considered the evidence then 
of record which included the service medical records, 
examination prior to activation for his second period of 
service, private and VA medical records, and VA examinations.  
At that time, the veteran, basically made the same assertions 
about his entitlement as he is currently. The evidence of 
record at that time, it was held, indicated that the left arm 
disorder existed prior to his second period of service, and 
was not caused or aggravated by any incident or trauma during 
service.  In addition, the service records were negative for 
any complaints or treatment of a left arm disorder.  The 
veteran's left shoulder disorder was shown to have preexisted 
service, and was not aggravated therein. 

In September 1997, the veteran applied to reopen his claim 
for service connection for a left arm disorder. The RO in 
March 1998, confirmed the prior decision as he did not submit 
any new and material evidence to reopen the claim.

Evidence received subsequent to September 1962, includes 
additional medical records, and examinations which note 
complaints and treatment for a left arm disorder, as well as 
other unrelated disorders.  This evidence does not contain a 
competent expert opinion relating any left arm disorder, if 
present, with any in-service treatment, event, or complaint. 
In this regard, the Board notes that the veteran is not 
qualified to make that medical connection.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While his allegations may 
be considered new evidence, this evidence is "new" in the 
sense that it had not previously been associated with the 
claims folder, it is not material to the issue at hand in 
this case, specifically, the incurrence, or aggravation of a 
left arm disorder during service.  His allegations 
essentially reiterate contentions which were considered in 
the previous denial and the additional evidence provides no 
basis to relate the presence of any current left arm 
pathology, if any, to service or any incident therein.

The veteran has also submitted a statement dated in November 
1997 from his Naval Reserve commanding officer.  The 
statement attests that the veteran had a partial cast on his 
left elbow prior to his activation during two reserve weekend 
drills, and that he suffered from a left elbow and arm 
disability after service and from 1962 and on. There is no 
indication in the statement that the veteran was injured or 
sought medical treatment during service, or that his 
preexisting left arm disorder was aggravated in service.  
Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current left arm 
pathology and the veteran's period of active duty, the claim 
for entitlement to service connection for a left arm disorder 
is not reopened.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for left arm 
disorder is not reopened and the benefits sought on appeal 
are denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

